Citation Nr: 0920607	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-27 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left knee condition.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left wrist condition.

3.  Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to November 
1979 and January 1981 to September 1992.  

In an unappealed July 1993 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
left knee and left wrist conditions.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim for service 
connection for left knee, left wrist and cervical spine 
conditions.  The Veteran disagreed and perfected an appeal.

In May 2008, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claims at 
a videoconference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

In an August 2008 decision, the Board remanded the claims for 
further procedural and evidentiary development.  

The issues of whether new and material evidence has been 
submitted sufficient to reopen a previously denied claim of 
entitlement to service connection for a left wrist condition 
and entitlement to service connection for a cervical spine 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1993 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
a left knee condition.

2.  Evidence received since the July 1993 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a left knee 
condition.


CONCLUSION OF LAW

Since the July 1993 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a left knee condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially maintains that he injured his left 
knee when he fell from a bridge in 1985 while he was on 
active duty.  He seeks to reopen his claim for service 
connection for a left knee condition.  The Board will first 
address preliminary matters and then render a decision on the 
issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to provide the Veteran 
with notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 
(2006), and to provide the Veteran with a VA medical 
examination to determine the etiology of the Veteran's 
claimed cervical spine condition.  The Board observes that 
for purposes of the left knee claim, the only pertinent part 
of the May 2008 remand relates to the notice requirement.

As is discussed in greater detail below, the record shows 
that the Veteran was provided notice pursuant to Kent in 
relation to his left knee condition in an August 2008 letter.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board finds that the August 2008 letter substantially 
complies with the May 2008 remand as it pertains to the left 
knee claim.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, supra, the United States Court of 
Appeals for Veterans Claim (the Court) specifically addressed 
VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim.  The 
Court found that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim, and 
must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  

The RO sent the Veteran letters dated July 2005, August 2006 
and November 2008 in which the Veteran was informed that he 
was notified of a decision which denied service connection 
for a left knee condition in a letter mailed on August 2, 
1993, and that the decision was final.  The Veteran was 
informed that the claim was previously denied because the 
evidence did not show that left knee disorder was incurred in 
or caused by military service and that there was no evidence 
showing a chronic left knee disorder, and that he must submit 
evidence relating to that fact.  

In addition, all letters informed the Veteran that in order 
to reopen his claim, he needed to present new and material 
evidence, and was informed what constituted new and material 
evidence.  The Board notes that the language used in the 
letters substantially follows the regulatory language of 
38 C.F.R. § 3.156.  See the Board's discussion below.  

The Veteran was also informed in the letters of what was 
required to substantiate a claim for service connection.  
Specifically, the Veteran was informed that the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.  

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was specifically informed of how VA 
determined a disability rating and an effective date in 
letter dated August 2006.  The Board observes that all 
notices were provided prior to the date of the last 
adjudication of the Veteran's claim in March 2009.  Thus, the 
Veteran had a meaningful opportunity to participate in the 
adjudication of his claims.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previous finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the veteran's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran and his 
representative presented evidence and testimony at a hearing 
before the undersigned VLJ at a May 2008 video conference 
hearing.

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a left knee condition.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Analysis

As indicated in the Introduction, the RO denied the Veteran's 
claim for entitlement to service connection for a left knee 
condition in an unappealed July 1993 rating decision.  That 
decision is final.  See 38 U.S.C.A. § 7105(b)(2)(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).  The Veteran now 
seeks to reopen his claim for service connection for a left 
knee condition.

As explained above, the Veteran's claim for service 
connection for a left knee condition may only be reopened if 
he submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2008).  The RO decided in the 
December 2005 rating decision that the Veteran had failed to 
submit new and material evidence.

The Board will review what evidence was before the RO in the 
July 1993 rating decision, the basis of the 1993 rating 
decision and the evidence submitted since the 1993 decision.

The "old" evidence

The evidence of record at the time of the July 1993 rating 
decision included the Veteran's service treatment records and 
the Veteran's claim forms.  The Veteran's service treatment 
included a January 23, 1985, entry which stated that the 
Veteran complained of injury to his "left hand and left knee 
and shin."  The entry states that the Veteran "fell off a 
bridge and landed on rocks last night."  The examiner noted 
that the Veteran had "swelling around the patella" of the 
left knee, but had "good" range of motion.  There was no 
diagnosis of a left knee condition.  The remaining service 
medical records do not contain indications of any other 
complaint or treatment of the Veteran's left knee during 
service.  The Veteran's statements of record at the time of 
the July 1993 rating decision include his initial claim which 
stated that his right knee was injured during service during 
a fall from a bridge, and a statement received in March 1993 
which indicated that he wanted the RO to review a claim for 
his left knee instead of his right knee.   

July 1993 rating decision

The July 1993 rating decision denied service connection for a 
left knee condition because there was no evidence of a 
chronic condition incurred during service.

In terms of the Hickson elements described above, the RO 
determined that element (2) had not been satisfied. 

Newly submitted evidence

The RO obtained the Veteran's VA medical records which 
included an August 2005 treatment note indicating that the 
Veteran complained of left wrist and bilateral knee pain.  
The record also includes the Veteran's testimony made at the 
May 2008 hearing.  The Veteran described the accident in 1985 
when he fell from a bridge and injured his left leg.  See 
hearing transcript at page 11.  The Veteran also testified 
that he currently has "swelling off and on" and pain in 
both knees, and that both knees will occasionally "go out."  
See hearing transcript at pages 12-13.  Finally, the Veteran 
testified that he has worn a knee brace.  See hearing 
transcript at page 21.

An October 2007 VA medical record shows that the Veteran 
complained of "sprain of unspecified site of knee and leg."  
The record does not indicate which leg or which knee.  An 
April 2007 VA medical record indicates the Veteran's lower 
extremities showed no edema, "knees without effusion, neg 
ant drawer or instability."  An October 2006 VA medical 
record indicates the Veteran complained of pain in his back, 
neck, knees and joints, but there is no record of a diagnosis 
or discussion of the Veteran's left knee condition.  An 
August 2005 VA medical record states that the Veteran 
complained of "back and leg pain, numbness in (R) arm and 
headaches, wrists and knees . . . (L) is worst."  

The record also includes a December 21, 2005, treatment note 
which indicates that the Veteran complained of pain radiating 
from his low back to the legs. 

Discussion

The Board will review the newly submitted evidence in view of 
the Hickson elements.

With regard to element (1), medical evidence of a current 
disability, the Board finds that the newly submitted evidence 
includes several complaints of knee pain, but does not 
include evidence of swelling, loss of range of motion, 
instability or any other clinical evidence of a left knee 
disorder.  

The Board also notes that the Veteran's representative has 
specifically contended that the December 21, 2005, treatment 
note indicating complaints of pain radiating from the 
Veteran's low back to his legs should be sufficient to 
establish service connection.  However, as the complaints of 
pain above, the Veteran's complaints of pain do not suffice 
to reopen the claim regarding his left knee.

The Court has held that a symptom alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999). So it is in this case.  There is no 
clinical evidence of a left knee condition and no clinical 
evidence of any symptom relating the left knee to a 
radiculopathy caused by the Veteran's service-connected low 
back disability.  The extent of the evidence regarding the 
left knee are complaints of pain and undocumented swelling.  
This evidence does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

In this vein, the Board recognizes that the Veteran has some 
medical training; his DD 214 noted that he was a medical 
specialist.  The Veteran has made recent statements, 
including testimony in the May 2008 hearing, to the effect 
that he believes that he has a left knee condition.  However, 
the Board notes that his statement is merely a restatement of 
the contention he made in the earlier claim that was denied 
by the July 1993 rating decision.  Therefore the statements 
are not new and can not support the Veteran's claim to 
reopen.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Thus, the Board finds that no new and material evidence has 
been submitted in support of element (1) since the July 1993 
rating decision.

With regard to element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the newly submitted 
evidence includes that Veteran's statements and testimony 
that he believes his left knee was injured in the 1985 injury 
and that he has had pain and swelling off and on.  This 
evidence, even if considered to be true, is not sufficient to 
establish a chronicity of symptoms.  In addition, this 
evidence was before the RO in the July 1993 rating decision, 
and his statements are repetitive of those made before the 
July 1993 rating decision.  Thus, those statements are not 
new evidence.  There is no newly submitted evidence which 
shows that the 1985 accident resulted in a chronic condition.  
Instead, the record is the same as it was prior to the July 
1993 rating decision.  

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the newly submitted evidence does not 
show any such nexus between a current condition.  Again, the 
Veteran has testified that he believes his current left knee 
condition was caused by the 1985 injury.  But such was the 
contention made in the first claim that was denied by the 
July 1993 rating decision.  Thus, his statements are not new 
and are not sufficient to reopen the claim.

After review of the evidence submitted since the July 1993 
rating decision, the Board has determined that there has been 
no new and material evidence submitted regarding elements 
(1), (2) and (3) which raises a reasonable possibility of 
substantiating the claim.  In the absence of such evidence, 
the Veteran's claim may not be reopened.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  The benefits 
sought on appeal remain denied.


ORDER

New and material evidence not having been received, the 
Veteran's claim of entitlement to service connection for a 
left knee condition is not reopened.  
The benefit sought on appeal remains denied.


REMAND

The Veteran contends that he is entitled to a cervical spine 
condition.  As noted above, following the May 2008 hearing, 
the Board remanded the claims for further evidentiary 
development.  Also as noted above, the remand required VBA to 
arrange for the Veteran to be examined by an orthopedist to 
determine, among other things, the etiology of the Veteran's 
neck and cervical conditions.  

The record shows that the Veteran was notified in a letter 
dated November 7, 2008, that VBA had asked the "VA medical 
facility nearest you to schedule you for an examination."  
The letter makes clear that the appointment was not yet 
scheduled and that the Veteran could expect to be contacted 
by the medical facility about when and where to report for 
the examination.  The letter goes on to provide the Veteran 
with notice that the "examination is very important," and 
that "without it, we may have to deny your claim, or you 
might be paid less than you otherwise would."

A note of record dated December 24, 2008, indicates that the 
first VA medical facility VBA contacted could not comply with 
the terms of the remand which required that the Veteran be 
examined by an orthopedist who had not previously examined 
the Veteran.  The note indicates that a request would be made 
at another unnamed location.  

The record shows that the VBA arranged for the Veteran to be 
examined at a VA medical facility in Erie, Pennsylvania.  A 
note received by the RO on February 20, 2009, indicates that 
the "Veteran failed to show for appt." and that the 
Veteran's "appt letter was delivered on 12/30/08 by FED EX . 
. . ."  


In the May 2009 brief, the Veteran's representative included 
a FedEx proof of delivery for the tracking number identified 
in the February 20, 2009, note.  It essentially states that 
no signature was required and that it was delivered at a 
location in Conneaut, Ohio.  

The Veteran's representative states that the Veteran did not 
ever receive the notice of the examination.  The Veteran 
contends that VA has failed to comply with its own 
regulations by not providing the Veteran with notice 

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a)  General. When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc. For purposes of this section, the 
terms "examination" and "reexamination" include 
periods of hospital observation when required by 
VA.

The Board notes that the August 2008 remand demonstrates that 
a medical examination was required to properly adjudicate the 
Veteran's claim.  The proof of record does not show that the 
Veteran received the notice and the Veteran contends that he 
did not receive notice.  Thus, the Board finds that the 
Veteran's contention that he did not receive notice is good 
cause within the meaning of the term in 38 C.F.R. § 3.655, 
and is supported, to a limited degree, by the evidence of 
record.  

Accordingly, the claim will be remanded to comply with the 
intent of the August 2008 remand order.  

With regard to the Veteran's claim for a left wrist 
condition, the Board observes that there is evidence of 
record that the Veteran's cervical condition may have a 
radicular component which may affect the Veteran's left 
wrist.  The issue of the left wrist condition appears to be 
inextricably intertwined with the cervical condition.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation]. The present medical record requires 
clarification by a medical provider before the Board can 
determine what medical evidence pertains to which claim.  
Hence, the Veteran's examination will include a determination 
whether the left wrist is affected by radiculopathy caused by 
a potentially service-connected neck condition.  

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for the Veteran to 
be examined by a VA orthopedic physician 
who has not previously examined the 
Veteran, who has reviewed the Veteran's VA 
claims folder and who should determine the 
nature and extent of any cervical spine 
disorder, including whether the disorder 
exhibits radiculopathy symptoms to the 
upper extremities.  VBA should ensure that 
notice of the examination is delivered to 
the Veteran and should include proof of 
delivery of such notice in the Veteran's 
VA claims folder.

2.  The examining physician should conduct 
any diagnostic tests or procedures deemed 
necessary to determine the nature and 
extent of the Veteran's claimed cervical 
spine disorder and provide a diagnosis of 
any such disorder.  The examiner should 
also provide a medical opinion regarding 
the etiology of any diagnosed cervical 
spine condition and specifically whether 
any diagnosed cervical spine condition is 
at least as likely as not due to injury or 
disease incurred during active duty 
service.  

3.  The examiner should also determine the 
nature and extent of any left wrist 
condition, including a left wrist 
condition that is related to radiculopathy 
symptoms caused by a cervical spine 
disorder, and provide a diagnosis and an 
opinion of the etiology for any such 
condition.  The examining physician's 
report should be in writing and should be 
associated with the Veteran's VA claims 
folder.

4.  Following completion of the foregoing 
and any other development deemed 
necessary, VBA shall readjudicate the 
Veteran's claims whether new and material 
evidence has been submitted sufficient to 
reopen a previously denied claim of 
entitlement to service connection for a 
left wrist condition and entitlement to 
service connection for a cervical spine 
disorder.  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


